Citation Nr: 1042672	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO. 07-34 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to a compensable initial evaluation for service 
connected bilateral hearing loss prior to August 17, 2009, and to 
an initial evaluation in excess of 20 percent from August 17, 
2009. 

2. Entitlement to service connection for a bilateral foot 
condition.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law


ATTORNEY FOR THE BOARD

A. Adamson, Counsel



INTRODUCTION

The Veteran had active service from July 1956 through July 1958.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2006, September 2007, and April 2010 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The issue of entitlement to service connection for a bilateral 
foot condition is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1. Prior to August 17, 2009, competent medical evidence reported 
the Veteran's puretone threshold averages as 44 in the right ear 
and 51 in the left ear, with speech recognition scores of 84 
percent and 80 percent, respectively.

2. On August 17, 2009, competent medical evidence reported the 
Veteran's puretone threshold averages as 48 in the right ear and 
58 in the left ear, with speech recognition scores of 68 percent 
and 48 percent, respectively.


CONCLUSION OF LAW

The criteria for an increased initial rating for bilateral 
hearing loss are not met at any time during the course of this 
appeal. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100, Tables VI, VIA, and 
VII, 4.86(a) (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Rating - Bilateral Hearing Loss

The Veteran is seeking an increased initial rating for his 
service connected bilateral hearing loss. Disability evaluations 
are determined by the application of VA's Schedule for Rating 
Disabilities, which sets forth separate rating codes for various 
disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Evidence to 
be considered in the appeal of an initial rating is not limited 
to that reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999). A disability must be 
considered in the context of the whole recorded history. Id. 
Consistent with the facts found, the ratings may be higher or 
lower for different segments of the time, i.e., the ratings may 
be "staged." Id.

The Veteran was initially denied service connection in the March 
2006 rating decision, which he appealed. Service connection was 
established in a rating decision of September 2007, in which a 
noncompensable evaluation was established.  During the course of 
this appeal, the RO increased the rating to 20 percent, effective 
August 17, 2009. See April 2010 rating decision. Because the 
Veteran filed a timely notice of disagreement with the initial 
decision, there are two periods under review in this appeal: 
August 12, 2005, (the date the Veteran's original claim was 
received by VA) through August 16, 2009, for which a 
noncompensable rating is assigned; and August 17, 2009, through 
the present, for which a 20 percent rating is assigned.

The assignment of disability ratings for hearing impairment are 
derived by the mechanical application of the rating schedule to 
the numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 
3 Vet. App. 345 (1992). The rating schedule provides a table 
(Table VI) for the purpose of determining a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a combination 
of the percent of speech discrimination and the puretone 
threshold average, which is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four. See 38 C.F.R. § 
4.85 (2010). Table VII is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear.

Impaired hearing is rated by measuring and averaging the volume 
at which a person can hear puretones at several frequencies, 
called the puretone threshold, and the person's ability to 
recognize a percentage of a specified list of words spoken in a 
prescribed way, called speech discrimination. The data is plotted 
on a table, and the result for each ear is plotted on another 
table to determine overall hearing impairment. Tables VI, VIA, 
and VII are provided for the Veteran's convenience.

Table VI
Numeric designation of hearing impairment based on puretone 
threshold average and speech discrimination.

% of 
discr
im- 
inati
on
Puretone Threshold Average

0-
41
42-
49
50-
57
58-
65
66-
73
74-
81
82-
89
90-
97
98
+
92-
100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VII
I 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VII
I
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 





Table VIA*
Numeric designation of hearing impairment based only on puretone 
threshold average.

Puretone Threshold Average
0-
41
42-
48
49-
55
56-
62
63-
69
70-
76
77-
83
84-
90
91-
97
98-
104
105
+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI
*This table is for use only as specified in §§ 4.85 and 
4.86

Table VII
Percentage evaluation for hearing impairment (diagnostic code 
6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VII
I
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VII
I
VII
VI
V
IV
III
II
I

38 C.F.R. § 4.85 (2010).

Furthermore, additional considerations apply in cases of 
exceptional patterns of hearing impairment. Under the provisions 
of 38 C.F.R. § 4.86(a), when the puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher numeral. 
Each ear will be evaluated separately. Under 38 C.F.R. § 4.86(b), 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results is the higher numeral. That numeral will then be elevated 
to the next higher Roman numeral. Each ear will be evaluated 
separately.

In this case, the Veteran's private treatment records do not 
document treatment for his hearing disability during the time 
periods relevant to this appeal. The only evidence containing 
numerical descriptions sufficient for VA rating purposes are the 
January 2006 and August 2009 VA examination reports.

The Veteran was first afforded a VA audio examination in January 
2006. At that time, he exhibited puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
40
50
60
LEFT
25
25
45
70
65

The puretone threshold average for the right ear was 44, and for 
the left ear was 51. Speech audiometry revealed speech 
recognition ability of 84 percent in the right ear and of 80 
percent in the left ear.

The mechanical application of the above results compels a numeric 
designation of II in the right ear and IV in the left ear under 
Table VI (38 C.F.R. § 4.85), and such a designation requires the 
assignment of a noncompensable rating under Table VII. These 
findings do not warrant a compensable evaluation for bilateral 
hearing loss.




The next measurement of the Veteran's hearing is found in an 
August 2009 VA audiology examination report. At that time, the 
Veteran exhibited pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
30
45
50
65
LEFT
25
40
55
65
70

The puretone threshold average for the right ear was 48, and for 
the left ear was 58. Speech audiometry revealed speech 
recognition ability of 68 percent in the right ear and of 48 
percent in the left ear.

Mechanical application of these results compels a numeric 
designation of IV in the right ear and left ear under Table VI 
(38 C.F.R. § 4.85), and such a designation requires the 
assignment of a 30 percent disability rating under Table VIII. 
The Board notes that the RO appropriately raised the Veteran's 
rating from noncompensable to 20 percent disabling effective on 
the date of this examination.

There is no additional evidence to show audiological findings 
during the course of this appeal. There is no evidence of record 
showing that the Veteran complained of increased hearing loss 
prior to the date of the VA examination of 2009.  The Board has 
carefully reviewed the Veteran's statement of March 2009, and 
determines that the Veteran did not claim that his hearing loss 
had worsened in that document, but limited his argument to the 
application of the regulations.  The medical evidence fails to 
show that a compensable rating is warranted for the Veteran's 
bilateral hearing loss from the date of the Veteran's initial 
claim through August 16, 2009, or that a rating in excess of 20 
percent is warranted between August 17, 2009, and the present. 

The Veteran was provided two VA examinations that are adequate 
for rating purposes. VA regulation requires an examination 
including a controlled speech discrimination test (Maryland CNC), 
a puretone audiometry test, and without the use of hearing aids. 
38 C.F.R. § 4.85(a). These requirements were met in the VA 
examinations described above.

The Board again notes that this evaluation is purely according to 
a prescribed mechanical formula. In such a case, there can be no 
question as to whether hearing loss more nearly approximates the 
disability picture of the next higher rating. 
See 38 C.F.R. § 4.7 (2010). An increased initial rating is not 
warranted according to the evidence of record.  

The Veteran alleges that the application of the tables in 
38 C.F.R. § 4.85 is inconsistent with the definition of hearing 
loss set out in 38 C.F.R. § 3.385.  Section 3.385 defines hearing 
loss for VA purposes, that is, to aid in the establishment of 
service connection for hearing loss.  One must have this level of 
hearing loss, as a minimum, to establish service connection for 
hearing loss.  The tables set forth in section 4.85 are used by 
VA as a measure of disability or impairment resulting from the 
service-connected hearing loss.  While the Veteran's hearing loss 
meets the VA definition of hearing loss under §3.385, he does not 
meet the requirements for compensable hearing loss under the 
tables in §4.85, prior to the 2009 examination results.  

Furthermore, there is no evidence that the service-connected 
hearing loss, by itself, presents such an exceptional or unusual 
disability picture as to render impractical the application of 
the regular scheduler standards and thus warrant an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b)(1). Although the Veteran has undergone two VA 
examinations to measure the severity of his hearing loss, there 
is no showing that he has required frequent hospitalizations for 
treatment. Nor is there any showing that the hearing loss has 
resulted in marked interference with employment. Based on these 
considerations, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the VA 
Compensation and Pension Service for an initial determination. 
See Floyd v. Brown, 9 Vet. App. 88, 95 (1996). 

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the benefit of the doubt will be 
given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Without evidence that an increase is warranted based 
upon mechanical application of audiological findings to the 
relevant rating criteria, there is no basis upon which to grant 
this claim. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim suggests 
that the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine is not applicable. See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001). There is simply no 
basis upon which to grant the Veteran's claim.

Duties to Notify and Assist

VA has a duty to notify and assist the Veteran in substantiating 
his claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010). 
Proper notice from VA must inform the Veteran of any information 
and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to provide. 
38 C.F.R. § 3.159(b)(1) (2010). This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 
1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court 
of Appeals for Veterans Claims (Court) held that, upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the Veteran with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Here, the notice requirement does not apply to the Veteran's 
challenge of the initial rating for bilateral hearing loss. In 
Dingess, the Court held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required, because the 
purpose that the notice is intended to serve has been fulfilled. 
Id. at 490-91. Also, because Fenderson v. West, 12 Vet. App. 119, 
126 (1999) held that a claim for an initial disability rating is 
distinct from a claim for increased rating, the notice 
requirements of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) are not applicable to the Veteran's 
hearing loss claim. Thus, because the notice that was provided 
before service connection was granted was legally sufficient, 
VA's duty to notify with regard to entitlement to a compensable 
initial rating for hearing loss has been satisfied.

VA also has a duty to assist the Veteran in substantiating his 
claims under 
38 C.F.R. § 3.159(c), (d) (2010). Here, the Veteran's statements, 
his service treatment records, and VA and available private 
treatment records have been associated with the claims folder. 
The Veteran was two VA examinations with regard to his hearing 
loss claim and both reports are of record. 

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. VA has done everything 
reasonably possible to assist the Veteran. A remand for further 
development of this claim would serve no useful purpose. VA has 
satisfied its duty to assist the Veteran and further development 
is not warranted.




ORDER

Entitlement to a compensable initial evaluation for service 
connected bilateral hearing loss prior to August 17, 2009, and to 
an initial evaluation in excess of 20 percent from August 17, 
2009, is denied. 


REMAND

The Veteran is seeking to establish service connection for a 
bilateral foot condition. For service connection, the record must 
contain (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, and 
(3) medical evidence of a nexus between the current disability 
and the in-service disease or injury. In other words, entitlement 
to service connection for a particular disability requires 
evidence of the existence of a current disability and evidence 
that the disability resulted from a disease or injury incurred in 
or aggravated during service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010). 
See also Pond v. West, 12 Vet. App. 341, 346 (1999).

VA's duty to assist includes helping the Veteran obtain relevant 
private treatment records. 38 C.F.R. § 3.159(c)(1) (2010). In 
this case, the Veteran submitted a statement in January 2006 
outlining the reasons he feels service connection is warranted 
for a foot disability, and with that statement he submitted a 
listing of private treating physicians dating back to 1965. There 
is no evidence in the claims folder that VA followed up with the 
Veteran to obtain authorizations to obtain records from the 
identified treating physicians. Because these records may be 
relevant to the Veteran's claim, the Board finds that a remand is 
necessary in order for VA to fully comply with its duty to assist 
in this regard.

Also, during the pendency of this appeal the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in the 
appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties upon 
the VA with regard to its duty to notify a Veteran. Under 
Dingess, VA must provide proper notice of the evidence required 
to establish the degrees of disability and the effective date of 
an award. The notice provided to the Veteran in this case was 
issued in December 2005, prior to the Dingess case, and is not in 
conformity with the Court's decision. As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to notify 
the Veteran under 38 C.F.R. § 3.159(b), 
including issuing corrective notice that is 
compliant with Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

2. Ensure that VA has met its duty to assist 
the Veteran under 38 C.F.R. § 3.159(c)(1) by 
having the Veteran submit authorizations to 
obtain records from any private physician 
treating him for his bilateral foot 
disability at any time since service. Once 
authorizations are submitted, VA must attempt 
to obtain all relevant private treatment 
records regarding the Veteran's claim for 
service connection for a bilateral foot 
disability. This includes any physicians 
identified by the Veteran in his January 2006 
statement. VA must associate negative 
responses with the claims folder.

3. Readjudicate the Veteran's claim. If the 
benefits sought on appeal remain denied, the 
Veteran and his accredited representative 
should be issued a supplemental statement of 
the case (SSOC) and given a reasonable 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


